Citation Nr: 0638442	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
the purpose of receiving dental treatment. 

2.  Entitlement to service connection for a left hand 
condition claimed as secondary to service-connected scar of 
the left index finger.

3.  Entitlement to a compensable rating for traumatic scar on 
the lateral aspect of the left index finger.

4.  Entitlement to a compensable rating for episodes of right 
ankle strain of musculoligamentous origin.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
treatment purposes for teeth 6 and 7, denied service 
connection for all other teeth, denied secondary service 
connection for a left hand condition, and denied compensable 
ratings for residuals of right ankle injury and a scar of the 
left index finger.  

The veteran testified before the undersigned at a January 
2006 videoconference hearing.  A transcript has been 
associated with the file.


FINDINGS OF FACT

1.  In-service injury to teeth numbers 8 and 9, with 
restoration, is shown to have been the product of in-service 
trauma.

2.  The veteran has no diagnosed disability resulting in a 
left hand condition.

3.  The veteran's service-connected residuals of right ankle 
injury have been manifested by subjective complaints of pain 
developing over the course of several hours of continuous 
use, occasional dislocations without limitation of motion, 
ankylosis, or astralagar, os talcis, subastralagar or tarsal 
involvement.  

4.  The veteran's service-connected scar of the left index 
finger has been manifested by scar tissue that is 3.5 cm in 
length, that causes no limitation of motion with residual 
discomfort and minimal loss of strength.


CONCLUSIONS OF LAW

1.  Service connection for dental trauma to teeth numbers 8 
and 9 is warranted for the purpose of entitlement to VA 
dental treatment.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2006).

2.  A left hand condition was not incurred in or as a result 
of the veteran's active duty service and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).

3.  The criteria for a compensable evaluation for traumatic 
scar on the lateral aspect of the left index finger are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7805 (2006).

4.  The criteria for a compensable evaluation for episodes of 
right ankle strain of musculoligamentous origin are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Medical Treatment for Teeth

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381. Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule or ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916.

During service, the veteran was involved in a July 1963 
automobile accident.  As a result of injuries sustained in 
that accident, the veteran lost teeth 6 and 7, for which he 
is presently service connected for medical treatment 
purposes.  A 1967 rating decision also granted eligibility 
for dental treatment for teeth numbers 11, 14, 15, 29 and 30.  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in § 17.161 of chapter 38.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other inservice trauma, or whether the veteran 
was interned as a prisoner of war.

38 C.F.R. § 3.381 (2006).  

The veteran also reported additional work done on two other 
teeth during service.  Records indicate that the veteran had 
a bridge placed from teeth 4 to 9 during service.  The 
veteran was sent to a July 2004 VA examination, where the 
examiner considered x-rays of the veteran's teeth prior to 
and after the accident.  The examiner indicated that teeth 6, 
7, 8 and 9 were injured in the accident and that 7, 8 and 9 
were altered compared to the films taken prior to the 
accident.  The examiner stated that "teeth #8 and #9 would 
be intact without restorations" had the accident not 
occurred.  

Since replaceable missing teeth are not disabling conditions, 
compensation cannot be awarded for any of the teeth missing 
as a result of the veteran's in-service automobile accident, 
since they were all replaceable by a bridge or other 
appliance.  Nevertheless, the Board will determine whether 
the veteran has met the requirements for entitlement to 
service connection for a dental disorder, for purposes of 
receiving VA outpatient treatment and services. See 38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  Under Class II (a) 
criteria, dental treatment may be provided for a service-
connected noncompensable dental condition which resulted from 
combat wounds or other service trauma. 38 C.F.R. § 17.161; 
see 38 U.S.C.A. § 1712(a)(1)(C).  Based on the medical 
evidence showing that a bridge was placed during service and 
the examiner's opinion concerning teeth #8 and 9, the Board 
finds that the veteran's inservice automobile accident 
resulted in trauma to teeth 8 and 9.  He is therefore 
entitled to VA outpatient treatment for these teeth as well.

Left Hand Disability

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  The U.S. Court of Appeals for Veterans Claims 
(Court) has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran is service connected for a scar on his left index 
finger that was a result of his inservice automobile 
accident.  The veteran contends that the function of his left 
hand is compromised by the scar, causing cramping after 
prolonged use.  

The veteran was sent to a June 2004 VA examination to 
determine the existence of a disorder of the left hand.  The 
veteran's reported symptoms included pain, stiffness, 
weakness, fatiguability, lack of endurance and locking of the 
entire hand.  He reported that his range of motion has been 
greatly restricted and that during flare-ups, the restriction 
was greatly increased.  The veteran was found to have range 
of motion of the finger joints that was equal in both the 
left and right hands.  Grip strength was equal bilaterally, 
though the examiner did note some weakness in the left index 
finger, with compensation by the other digits.  The veteran's 
fine motor skills were intact in his left hand, though during 
testing, the veteran sometimes used his middle finger in 
place of his index finger.  There was no redness, effusion, 
evidence of muscular wasting or atrophy.  The examiner 
indicated that there were no objective findings of pain, 
weakness, excess fatiguability, incoordination, lack of 
endurance or loss of range of motion with repetitive use.  
Radiographs were performed and revealed no significant 
disorders.  The examiner's diagnosis was residual discomfort 
and minimal loss of strength in the left index finger, due to 
a traumatic laceration.  

The Board cannot locate a currently diagnosed disorder of the 
left hand distinct from the scar for which the veteran is 
already service connected.  No objective findings related to 
the non-service connected fingers, metacarpals or carpals 
were identified.  While the Board does not doubt the 
veteran's reports of pain and fatigue in the hand, the Board 
must have a diagnosed disability in order to grant service 
connection.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Without a currently diagnosed disability 
of the left hand, apart from the currently service connected 
scar of the left index finger, the claim for secondary 
service connection for a left hand condition must be denied.  
See Allen, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
secondary service connection for a left hand condition.  See 
Gilbert, 1 Vet. App. at 53.

II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Left Index Finger Scar

The veteran's scar of the left index finger is currently 
rated as noncompensable under DC 7805, for "other" scars, 
causing limitation of function of the affected part.  DC 7805 
uses the rating criteria of the DC applicable to the specific 
body part.  38 C.F.R. § 4.71a.  

Limitation of motion of the index finger is rated under DC 
5229.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted 
if a gap of one inch or more exists between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than thirty degrees.  Id.  

The veteran's left index finger range of motion was tested at 
a June 2004 VA examination.  The veteran was found to have 
full range of motion at the metacarpal phalangeal joints with 
hyperextension to thirty degrees and flexion to ninety 
degrees, flexion of the proximal interphalangeal joints to 
ninety degrees and distal interphalangeal joint flexion to 
seventy degrees.  The examiner tested all of the veteran's 
fingers on both hands, with uniform results.  The examiner 
acknowledged that the ranges were somewhat diminished, but 
opined that the range of motion was normal for the veteran.  
In light of the uniform range of motion tests and the 
examiner's opinion that this is normal for the veteran, the 
Board finds that there is no limitation of motion disability 
attributable to the left index finger scar.  

Other available ratings provisions for scars include DCs 
7800, 7801, 7802, 7803 and 7804.  See 38 C.F.R. § 4.118.  DC 
7800 rates scars of the head, face and neck, and thus is not 
applicable here.  DC 7801 rates scars other than of the head, 
face and neck that are deep or that cause limited motion.  DC 
7802 rates scars other than of the head, face and neck that 
are superficial or did not cause limited motion.  DC 7803 
rates superficial, unstable scars.  DC 7804 rates superficial 
scars that are painful on examination.  

The veteran was sent for a June 2004 VA examination, 
mentioned above, for evaluation of his left hand.  The 
examiner indicated that the scar on the left index finger was 
3.5 cm long, curvilinear and soft, flat, tender to 
compression and mature.  There was no skin or tissue 
breakdown.  The examiner noted residual discomfort.

The veteran was also sent to VA examinations in January 2004 
and February 2003 to evaluate his scars.  The January 2004 
examiner found that his finger scar and found it to be one cm 
long and two mm wide.  He considered the scar to be stable.  
The February 2003 examination concerned only the veteran's 
facial scars, which are not before the Board.

The evidence does not meet the requirements for a compensable 
rating under the alternative ratings provisions of 38 C.F.R. 
§ 4.118.  There is no indication as to whether or not the 
scars are deep or superficial.  Resolution of this question 
is not necessary given the remaining facts.  The minimum deep 
scar size for a compensable rating under DC 7801 is six 
square inches, which is clearly not met here; therefore DC 
7801 is not for application.  The minimum superficial scar 
size for a compensable rating under DC 7802 is one hundred 
forty four square inches, which is similarly not met; 
therefore DC 7802 is not for application.  A compensable 
rating under DC 7803 for unstable, superficial scars requires 
frequent loss of the covering of the skin of the scar.  See 
38 C.F.R. § 4.118, DC 7803, Note (1).  The examiners 
indicated that there was no skin or tissue breakdown and that 
the veteran's scars were stable; therefore a compensable 
rating is unavailable under DC 7803.  The examiners did not 
note pain on examination.  There is indication of residual 
discomfort and tenderness, but not pain.  Repetition did not 
elicit pain.  Therefore, the criteria for a compensable 
rating under DC 7804 are not met.  

The Board has also considered the rule of DeLuca, supra.  The 
Board notes that the veteran has other limitations of the 
left index finger which are not addressed by the ratings 
criteria of DC 5229.  The veteran is left hand dominant.  As 
recounted in the analysis of the veteran's left hand claim, 
the June 2004 VA examiner noted that the veteran's grip 
strength showed that his left index finger had "a 
perceptible lack of power" than his other fingers, which 
compensated for the lack of strength.  During motor skill 
testing, the veteran seemed to use his middle finger more 
effectively than his index finger.  The veteran notes that he 
has modified his writing and penmanship.  When the examiner 
considered the DeLuca criteria, he found that "[t]here were 
no objective findings of pain, weakness, excess 
fatiguability, incoordination, lack of endurance, or loss in 
range of motion with repetitive use."  Loss of strength and 
residual discomfort were considered minimal.  The Board 
cannot find objective verification of a functional loss in 
the veteran's left finger that would merit a grant under 
DeLuca.  Accordingly, the Board finds that the DeLuca 
criteria are not met.  

The veteran also alleges a nerve was severed during the in-
service injury, implying that a separate rating is warranted 
for neurological disability as well.  There is no showing of 
neurological impairment resulting from the in-service injury, 
so it is not necessary to detail the various diagnostic codes 
for neurological disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for a scar of the left index finger.  See 
Gilbert, 1 Vet. App. at 53.

Right Ankle

The veteran's service connection right ankle strain is 
currently rated as noncompensable under Diagnostic Code (DC) 
5271, limitation of ankle motion.  38 C.F.R. § 4.71a (2006).  

DC 5271 grants a 10 percent rating for "moderate" 
limitation of ankle motion and a 20 percent rating for 
"marked" limitation.  Id.  The Board observes that the 
words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The normal range of motion for the ankle is zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  38 U.S.C.A. § 4.71a, Plate II.  The veteran's range 
of motion was tested at April 2003 and January 2004 VA 
examinations.  Each time he was found to have a full range of 
motion of zero to twenty degrees of dorsiflexion and zero to 
forty five degrees of plantar flexion.  As the veteran has a 
full range of motion, a rating for either "moderate" or 
"marked" range of motion is not warranted. 

The other ratings for ankle disabilities also do not result 
in a compensable rating.  Those provisions require ankle 
ankylosis (DC 5270), astralagus or os talcis malunion (DC 
5272), subastralagar or tarsal joint ankylosis (DC 5273), or 
astralagectomy (DC 7274).  38 C.F.R. § 4.71a.  There is no 
proof of any of these conditions on the record.  A 
compensable rating under DCs 5270, 5272, 5273, and 5274 is 
not warranted.

The Board has considered the rule of DeLuca, supra.  The 
veteran has reported that his ankle interferes with his 
ability to do his job, because of pain which develops over 
the course of several hours, occasional sprains and 
dislocations.  The Board notes that during the two VA 
examinations mentioned above, the veteran had a normal gait, 
no unusual wear patterns on his footwear, no hypercallosities 
or exotoses, no crepitus, or use any assistive devices for 
his ankle.  There was no warmth, redness, effusion, or 
deformities.  There was no objective evidence of painful 
range of motion, excess fatiguability, excess fatiguability, 
weakness with repetitive movements or incoordination.  
Without such objective evidence, the rule of DeLuca is not 
for application.  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's ankle disability is less 
than "moderate" and manifested by pain developing over the 
course of several hours of continuous use, occasional 
dislocations without objective evidence of additional 
functional loss on repetition.  The criteria for a 
compensable rating for a right ankle disability have not been 
met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for right ankle strain.  See Gilbert, 1 Vet. 
App. at 53.

III.  Veterans Claims Assistance Act

With regard to the veteran's claim for service connection for 
medical treatment for his teeth, the veteran indicated that 
he wanted service connection for the two additional teeth 
affected by his accident at his January 2006 videoconference 
before the undersigned.  The Board has granted service 
connection for those teeth; therefore the veteran's appeal 
has been granted in full.  As such, the Board finds that any 
error related to the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

With respect to the veteran's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in January and May 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The January and May 2004 letters 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
for secondary service connection for the veteran's left hand, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board has granted service connection 
for treatment purposes for teeth 8 and 9; this grant has no 
applicable disability ratings requiring notice.  See 
38 C.F.R. § 3.381, 17.161.  Since the RO assigned the 
noncompensable disability ratings at issue here for the 
veteran's service-connected right ankle strain and left index 
finger scar, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  At his Board hearing, the veteran was advised that 
if he received any relevant VA treatment in 2005, he should 
submit those records into the file.  He did not indicate that 
any relevant records existed, and he did not submit any 
additional treatment records.  At that point in the hearing, 
the veteran was discussing a "paperclip" test that had been 
performed, and that is of record as part of the VA 
examination.  The Board assumes, therefore, that there are no 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded medical examination to obtain an 
opinion as to whether he has a left hand or tooth condition 
that can be directly attributed to service.  The tooth 
condition has been attributed to service.  Further 
examination or opinion is not needed on the left hand claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition has been diagnosed.  This 
is discussed in more detail above.

The RO provided the veteran an appropriate VA examination for 
his right ankle and left index finger scar claims in 2004.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's 
disabilities since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for 
these condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to VA outpatient treatment for teeth 8 and 9, due 
to inservice trauma, is granted.

Entitlement to service connection for a left hand condition 
claimed as secondary to service-connected scar of the left 
index finger is denied.

Entitlement to a compensable rating for traumatic scar on the 
lateral aspect of the left index finger is denied.

Entitlement to a compensable rating for episodes of right 
ankle strain of musculoligamentous origin is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


